PER CURIAM.
Dean P. Demarco appeals a final judgment dissolving his marriage to Kim D. Demarco. Specifically, Mr. Demarco contends that both the amount and duration of the alimony awarded in this long-term marriage was an abuse of the trial court’s discretion. Having carefully reviewed the record, we disagree and affirm. Our affir-mance is, however, without prejudice to Mr. Demarco to seek a modification of the amount of his alimony upon retirement. See Pimm v. Pimm, 601 So.2d 534 (Fla.1992); see also § 61.08(7), Fla. Stat. (2012).
AFFIRMED.
SAWAYA, ORFINGER and LAWSON, JJ., concur.